         Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jonathan Small,                                               Civ. Action #:

                                      Plaintiff,               Complaint
              -v-
                                                               Date Filed:
 Stellar Management LTD,
 Stellar Management Co., Inc., and                             Jury Trial Demanded
 Laurence Gluck,

                                      Defendants.

       Plaintiff Jonathan Small (“Plaintiff,” or “Small”), by Abdul Hassan Law Group, PLLC,
his attorney, complaining of the Defendants Stellar Management LTD, Stellar Management Co.,
Inc., and Laurence Gluck (collectively “Defendants”), respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges, that he was employed by Defendants individually, and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to
   unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times his regular rate for each and all such
   hours over forty in a week; (ii) entitled to maximum liquidated damages and attorneys’ fees
   pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New York
   Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663,
   and the regulations thereunder.

3. Plaintiff is also entitled to recover his unpaid wages, FLSA and NYLL overtime wages,
   contract overtime/overtime wages, and wage deductions, under Article 6 of the New York



                                                   1
         Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 2 of 10



   Labor Law including Section 191, 193, and maximum compensation for not receiving notices
   and statements required by NYLL 195, under Article 6 of the New York Labor Law and is
   also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.

4. Plaintiff also complains that he was terminated and discharged in discrimination and
   retaliation by Defendant because, in good faith, he complained of and opposed Defendants’
   failure to pay him required wages including overtime wages. Such retaliatory termination
   violates the FLSA at 29 USC § 215 and NYLL §§ 215, 198-b, and Plaintiff is entitled to and
   seeks to recover all damages available under these statutes.


                          JURISDICTION AND VENUE
5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


6. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).


7. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
8. Plaintiff Jonathan Small (“Plaintiff” or “Small”) is an adult, over eighteen years old, who
   currently resides in Kings County in the State of New York.


9. Upon information and belief, and at all times relevant herein, Defendant Stellar Management
   LTD (“SML”) was listed on Plaintiff’s W-2 Tax Statements and pay stubs as Plaintiff’s
   employer.

10. Upon information and belief, and at all times relevant herein, Defendant Stellar Management
   Co., Inc. (“SMCI”) was a New York for-profit corporation that also operated as Defendant

                                                2
          Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 3 of 10



   Stellar Management LTD.

11. Upon information and belief and at all times relevant herein, Defendant Laurence Gluck
   (“Gluck”) owned and/or operated the corporate defendants as well as the building in which
   Plaintiff performed his work.

12. Upon information and belief and at all times relevant herein, Defendants shared a place of
   business at 156 Williams Street New York, NY 10038.

13. At all times relevant herein, Defendants SML, SMCI, and Gluck, individually and/or jointly
   controlled the employment of Plaintiff and were responsible for retaining, firing, scheduling,
   controlling, managing, supervising, and record-keeping as to plaintiff’s employment, among
   other employment functions.


14. At all times relevant herein, Plaintiff was employed individually and/or jointly, by
   Defendants.

15. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       STATEMENT OF FACTS
16. Upon information and belief, and at all relevant times herein, Defendants were engaged in
   the business of building ownership and management.

17. Upon information and belief, and at all relevant times herein, Defendants owned and/or
   operated dozens of buildings and employed more than 50 employees.


18. Plaintiff Thomas was employed by Defendants from in or around May 2019 to on or about
   January 30, 2020.

19. At all times relevant herein, Defendants, individually and/or jointly, employed Plaintiff as a
   handyman and performed a variety of manual and physical labor within this capacity.

20. At all times relevant herein, Plaintiff was paid at an hourly rate of $16.75 an hour and


                                                 3
          Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 4 of 10



   Plaintiff was not paid any wages including overtime wages for his overtime hours worked
   (hours over 40 in a week).


21. At all times relevant herein, Plaintiff worked about 50-80 or more hours each week for
   Defendants – 5-7 days a week, but Plaintiff was not paid any wages for his overtime hours
   worked (hours over 40 in a week).

22. A more precise statement of the hours and wages will be made when Plaintiff Thomas
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6, are
   incorporated herein by reference.

23. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for each and all hours worked in excess of forty hours in a week for each
   week in which such overtime was worked.

24. In December 2019 and then again in January 2020, Plaintiff complained to Defendants in
   good faith about their failure to pay him overtime wages. In response, Defendants became
   angry at Plaintiff, refused to give him work and then terminated Plaintiff in
   retaliation/discrimination for complaining about Defendants’ failure to pay him his overtime
   wages.

25. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

26. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3).

27. Upon information and belief and at all times relevant herein, Defendants, individually and/or
   jointly, had annual revenues and/or expenditures in excess of $500,000.

28. At all times applicable herein, Defendants conducted business with vendors/entities/persons


                                                 4
          Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 5 of 10



   within the State of New York.

29. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail,
   internet and telephone systems.

30. At all times applicable herein and upon information and belief, Defendants utilized the
   goods, materials, and services through interstate commerce.

31. Defendants as a regular part of their business, make payment of taxes and other monies to
   agencies and entities outside the State of New York.

32. At all times applicable herein and upon information and belief, Defendants and the tenants in
   its buildings conducted business with mortgage companies, banks, insurance companies, and
   internet/email service providers within and outside the State of New York.

33. Defendants as a regular part of their business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

34. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.

35. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

36. “Plaintiff” as used in this complaint refers to the named Plaintiff.

37. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.

38. All times applicable or relevant herein, the FLSA overtime claim refers to the two-year and
   three-year period preceding the filing of this complaint, but this period may be longer. All
   times applicable or relevant herein, the NYLL overtime claim refers to the six-year period


                                                  5
          Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 6 of 10



   preceding the filing of this complaint, but this period may be longer.


                       AS AND FOR A FIRST CAUSE OF ACTION
       FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Unpaid Overtime Wages)
39. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 38
   above as if set forth fully and at length herein.


40. At all times relevant to this action, Plaintiff was employed by Defendants, individually,
   and/or jointly, within the meaning of the FLSA.

41. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.

42. At all times relevant herein, Defendants transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.

43. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
44. Due to Defendants’ FLSA overtime wage violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime wage compensation, maximum liquidated damages,
   attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                       AS AND FOR A SECOND CAUSE OF ACTION
       NYLL 650 et Seq. & 12 NYCRR § 142-2.2, 141-1.4 (Unpaid Overtime Wages)
45. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 43
   above as if set forth fully and at length herein.


46. At all times relevant to this action, Plaintiff was employed by Defendants, individually,
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the


                                                  6
           Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 7 of 10



    regulations and wage orders thereunder.

47. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime
    compensation at rates not less than 1.5 times his regular rate of pay for each hour worked in
    excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and
    its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
    NYCRR § 142-2.2 and 12 NYCRR § 141-1.4.


                                         Relief Demanded
48. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
    Defendant, his unpaid overtime wage compensation, prejudgment interest, maximum
    liquidated damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y.
    Labor L. § 663(1).


                         AS AND FOR A THIRD CAUSE OF ACTION
                NYLL § 190, 191, 193, 195 and 198 – Unpaid and Withheld Wages
49. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
    through 48 above with the same force and effect as if fully set forth at length herein.


50. At all times relevant to this action, Plaintiff was employed by Defendants, individually,
    and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
    191, 193, 195 and 198 and the applicable regulations thereunder.

51. At all relevant times herein, Defendants violated and willfully violated Plaintiff’s rights
    under NY Labor Law § 190 et seq. including NY Labor Law §§ 191, 193 and 198 by failing
    to pay Plaintiff all his wages, including his unpaid non-overtime wages, FLSA and NYLL
    overtime wages, contract overtime/non-overtime wages, and wage deductions, as required
    under NY Labor Law § 190 et seq.

52. At all times relevant herein, Defendants, individually, and/or jointly, failed and willfully
    failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
    entitled to and seeks to recover in this action the maximum recovery for this violation, plus
    attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an


                                                  7
          Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 8 of 10



   injunction directing Defendants to comply with NYLL 195(1).

53. At all times relevant herein, Defendants, individually, and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
54. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, his entire unpaid wages,
   including his unpaid non-overtime wages, FLSA and NYLL overtime wages, contract
   overtime/non-overtime wages and wage deductions, maximum liquidated damages,
   prejudgment interest, maximum recovery for violations of NYLL §195(1) and NYLL §
   195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190
   et seq. including § 198.


                         AS AND FOR A FOURTH CAUSE OF ACTION
         RETALIATION/DISCRIMINATION – FLSA 29 USC § 215 and NYLL § 215,
55. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 62
   above as if set forth fully and at length herein.


56. At all times relevant herein, Plaintiff was employed by Defendants, individually, and/or
   jointly within the meaning of the FLSA at 29 USC § 215 and New York Labor Law §§ 2,
   215 and 651 and the regulations thereunder.

57. At all times relevant herein, Defendant was a covered person or entity within the meaning of
   the FLSA at 29 USC § 215 and New York Labor Law §§ 2, 215 and 651 and the regulations
   thereunder.

58. Defendant discharged/terminated Plaintiff’s employment with it in retaliation and
   discrimination and in violation of the FLSA at 29 USC § 215 and the NYLL §§ 215, for
   engaging in protected activity and because of Defendants’ practice as further set forth above.


                                                  8
            Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 9 of 10




 59. A notice of this action/claim was provided to the NYS Attorney General pursuant to NYLL §
      215 prior to the filing of this action.


                                                Relief Demanded
 60. Defendant’s New York Labor Law violations, have caused and proximately caused Plaintiff
      to suffer damages and Plaintiff is entitled to recover from Defendant all available damages,
      including his lost wages, reinstatement, maximum liquidated damages, other damages,
      attorneys’ fees, and costs of the action, pursuant to the FLSA at 29 USC § 215 and NYLL
      including § 215.


                                  PRAYER FOR RELIEF
 WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
 61. Declare Defendants to be in violation of the Plaintiff’s rights under the FLSA and New York
      Labor Law – 12 NYCRR § 142, 141 and Article 6 of the NYLL – NYLL § 190 et Seq.


 62. As to his First Cause of Action, award Plaintiff his unpaid overtime wage compensation,
      maximum liquidated damages, reasonable attorneys' fees, and costs of the action, pursuant to
      29 U.S.C. § 216(b).


 63. As to his Second Cause of Action, award Plaintiff his unpaid overtime wage compensation,
      due under the New York Minimum Wage Act and the Regulations thereunder including 12
      NYCRR §§ 142-2.2, together with maximum liquidated damages, prejudgment interest, costs
      and attorney's fees pursuant to NYLL § 663;


 64. As to his Third Cause of Action, award Plaintiff any and all outstanding wages, including
       his entire unpaid wages, including his unpaid non-overtime wages, FLSA and NYLL
       overtime wages, contract overtime/non-overtime wages and wage deductions, maximum
       liquidated damages, prejudgment interest, maximum recovery for violations of NYLL §
       195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
       N.Y. Labor Law § 190 et seq. including § 198.

65.   As to the Fourth Cause of Action, award Plaintiff all damages available under the FLSA at

                                                     9
         Case 1:20-cv-02540-JGK Document 1 Filed 03/24/20 Page 10 of 10



   29 USC § 215 and NYLL §§ 215, including his lost wages, reinstatement/front pay,
   maximum liquidated damages, other damages, attorneys’ fees, and costs of the action,
   pursuant to the FLSA at 29 USC § 215 and NYLL including §§ 215;

66. Award Plaintiff prejudgment interest on all monies due.

67. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;

68. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       March 24, 2020

Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan __________________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for plaintiff
215-28 Hillside Avenue
Queens Village, NY 11427
Tel: 718-740-1000
Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                                10
